IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JESSE LONGFELLOW,                            §
                                                 §
           Defendant Below,                      §   No. 258, 2021
           Appellant,                            §
                                                 §   Court Below: Superior Court
           v.                                    §   of the State of Delaware
                                                 §
    STATE OF DELAWARE,                           §   Cr. I.D. No. 1109005393 (K)
                                                 §
           Plaintiff Below,                      §
           Appellee.                             §
                                                 §

                                Submitted: September 14, 2021
                                Decided:   September 16, 2021

                                            ORDER

         (1)     The Court received a letter from Jesse Longfellow, who is represented

by counsel in a proceeding for modification of sentence in the Superior Court; in the

letter, Longfellow expressed his desire to appeal from an entry on the Superior Court

docket that indicates that the Superior Court did not take action on the motion for

sentence modification on July 22, 2021. Under the Delaware Constitution, this

Court may review only a final judgment in a criminal case.1 Because the Superior

Court docket indicated that the court had not yet resolved the motion, the Clerk sent

a notice to Longfellow, with a copy to his counsel, directing him to show cause why




1
    DEL. CONST. art. IV, § 11(1)(b); Gottlieb v. State, 697 A.2d 400, 401-02 (Del. 1997).
his appeal should not be dismissed for the Court’s lack of jurisdiction to entertain an

interlocutory appeal in a criminal case.

      (2)    On September 1, 2021, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered. A timely response to

the notice to show cause would have been due on or before September 13, 2021.

The appellant having failed to respond to the notice to show cause within the

required ten-day period, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                        BY THE COURT:


                                        /s/ Gary F. Traynor
                                        Justice




                                           2